 1   Glenn Katon (SBN 281841)
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3   T: (510) 463-3350
     F: (510) 463-3349
 4   gkaton@katon.law

 5   Attorney for Plaintiff

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 9                                     SACRAMENTO DIVISION
10
     TIMOTHY M. BRENNER, JR.,                      ) Case No.: 2:18-cv-02610-JAM-DB
11                                                 )
                     Plaintiff,                    ) STIPULATED MOTION FOR INTERIM
12                                                 ) ORDER EXTENDING DISCOVERY
            vs.                                    )
13                                                 )
     LISA R. YBARRA, et al.,                       )
14                                                 )
                     Defendants.                   )
15                                                 )
                                                   )
16
            Plaintiff files this Motion for Interim Order Extending Discovery pursuant to Federal
17
     Rule of Civil Procedure 6(b)(1)(A), to which Defendants Ybarra and Cisneros stipulate, based
18
     upon the following:
19

20
            On November 21, 2019, Plaintiff filed a Complaint against another California
21
     Department of Corrections Officer, Mitchell Bolt, who was responsible for escorting the prisoner
22
     who attacked Plaintiff in the incident that is the main subject of the above-named case. See Case
23
     No. 2:19-cv-02361-MCE-DB. He filed a Notice of Related Case that same day.
24
            Plaintiff had also served two subpoenas on CDCR, the most recent production for which
25
     was November 25, 2019. Counsel for Plaintiff and CDCR have begun meeting and conferring
26
     about CDCR’s responses and have agreed to arrange a telephonic discovery conference with the
27
     presiding Magistrate Judge.
28

     STIPULATED MOTION FOR INTERIM ORDER EXTENDING DISCOVERY
     2:18-cv-02610 JAM DB                                                                      Page 1
 1          Plaintiff expects that the case against former Officer Bolt will be consolidated with this

 2   case, and that all parties will submit a proposed stipulation for an amended scheduling order.

 3   Such an order that governs both cases will avoid duplicative discovery, since the witnesses will

 4   be the same in both cases arising from the same prisoner attack. Plaintiff has directed service on

 5   Bolt through a process server, but service has not yet been effected. The parties cannot submit a

 6   proposed amended scheduling order that governs the case against Bolt until he appears in the

 7   case against him (which will presumably be consolidated with this one).

 8          Accordingly, the parties move pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) for

 9   an interim order extending discovery for 90 days from the current deadline of December 20,
10   2019, to allow for service on former Officer Bolt and for all parties to submit a proposed
11   amended scheduling order.
12   Respectfully Submitted,
13    KATON.LAW                                        OFFICE OF THE ATTORNEY GENERAL

14    /s/ Glenn Katon                                  /s/ Lucas L. Hennes
      GLENN KATON                                      LUCAS L. HENNES
15
      Attorney for Plaintiff                           Attorney for Defendant Lisa R. Ybarra
16
      SAVAGE DAY
17
      /s/ Kelly Savage Day
18    KELLY SAVAGE DAY

19    Attorney for Defendant Ismael Cisneros

20

21
                                                  ORDER
22
            The Court hereby GRANTS the parties’ motion for an interim order extending discovery
23
     for 90 days, until March 19, 2020.
24
            It is SO ORDERED this 11th of December, 2019.
25
                                                          /s/ John A. Mendez___________________
26
                                                          United States District Court Judge
27

28

     STIPULATED MOTION FOR INTERIM ORDER EXTENDING DISCOVERY
     2:18-cv-02610 JAM DB                                                                         Page 2
